United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, New York, NY, Employer
)
__________________________________________ )
R.T., Appellant

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-75
Issued: April 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 7, 2013 appellant, through her attorney, filed a timely appeal from an April 9,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective July 11, 2012 as she no longer had any residuals or disability causally
related to her accepted employment-related injuries.
On appeal, counsel contends that the medical report of an OWCP referral physician is not
entitled to the weight of medical opinion as it was speculative and failed to provide a rationalized
opinion explaining how the accepted employment conditions resolved.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In an October 14, 2009 decision, the
Board found that OWCP properly suspended appellant’s compensation effective November 23,
2008 for failing to submit a Form EN1032, as requested. The facts of the case as set forth in the
Board’s prior decision are incorporated herein by reference.
OWCP accepted that on March 30, 1981 appellant, then a 26-year-old deputy marshal,
sustained employment-related low back derangement and degeneration of a lumbar and
lumbosacral intervertebral disc when she slipped while exiting a vehicle. Appellant stopped
work on the date of injury and did not return. OWCP paid compensation for total disability.
In an October 10, 2011 report, Dr. Ramon Alvarez, an attending anesthesiologist, stated
that he had treated appellant’s employment-related injuries for several years. He noted her
complaint of back pain and provided a history of her medical, family and social background.
Dr. Alvarez stated that appellant was not currently employed. He listed findings on physical and
neurological examination and reviewed diagnostic test results. Dr. Alvarez assessed a chronic
and persistent lumbar herniation and ordered updated diagnostic testing and physical therapy.
By letter dated November 29, 2011, OWCP requested that appellant submit a physician’s
report regarding her current condition to determine whether she was entitled to compensation
benefits for continuing residuals and total disability. Appellant was afforded 30 days to submit
the requested evidence. She did not respond.
By letter dated March 28, 2012, OWCP referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Richard Steinfeld, a Board-certified orthopedic
surgeon, for a second opinion. In a May 17, 2012 report, Dr. Steinfeld reviewed a history of the
March 30, 1981 employment injuries and appellant’s medical record. He noted her current
complaint of intermittent low back pain primarily dull and sometimes sharp that radiated to both
lower extremities. It was aggravated by prolonged sitting and associated with stiffness after
periods of sitting. As a result of appellant’s ongoing discomfort, she had difficulties with
activities of daily living. On physical examination, Dr. Steinfeld reported that her skin and
lymphatics of the upper and lower extremities were within normal limits. Appellant’s back had
no masses or lesions. She exhibited no significant palpable tenderness about the midline of the
lumbar spine or within the paraspinal regions. Appellant had active forward flexion to
approximately 90 degrees, extension to 0 degrees and lateral bend to 30 degrees bilaterally.
Evaluation of her strength involving her iliopsoas, quadriceps, hamstrings, extensor hallucis
longus and gastrosoleus was 5/5. Appellant’s knee and ankle jerk and deep tendon reflexes were
2+ bilaterally and sensation was intact throughout both lower extremities. She had palpable
posterior tibialis pulses bilaterally. Dr. Steinfeld advised that appellant had chronic low back
pain and degenerative changes at L4-5 and L5-S1. He opined that there did not appear to be
objective findings to support residuals from the compensable work-related injuries. Dr. Steinfeld
advised that the accepted injuries appeared to have resolved. He further advised that appellant

2

Docket No. 09-675 (issued October 14, 2009).

2

could perform her usual job with restrictions that were based on nonwork-related conditions.
Dr. Steinfeld concluded that she had reached maximum medical improvement.
On June 5, 2012 OWCP issued a notice of proposed termination of appellant’s wage-loss
compensation and medical benefits based on Dr. Steinfeld’s medical opinion. Appellant was
advised that she had 30 days to submit additional evidence in response to the proposed
termination.
By letter dated June 29, 2012, appellant disagreed with OWCP’s proposed action. She
contended that she had consistent back pain which radiated down to her legs due to her 1981
employment injury. Appellant also experienced work-related hearing loss prior to her
employment-related back injury.
In a July 11, 2012 decision, OWCP finalized the termination of appellant’s compensation
benefits effective that day. It found that the opinion of Dr. Steinfeld constituted the weight of the
medical evidence.
On July 27, 2012 appellant requested an oral hearing before an OWCP hearing
representative and submitted evidence. In an undated letter, she addressed her ongoing back pain
and refusal to undergo surgery to treat her condition.
The record contains unsigned reports dated June 8, 17 and 24, 2009 with the printed
name of Dr. Steven C. Chang, a Board-certified anesthesiologist. The reports address appellant’s
back conditions, which included back pain with intermittent left lower extremity pain with severe
degenerative disc disease at L4-5.
In a June 17, 2009 report, Dr. Bruce A. Rodan, a Board-certified radiologist, advised that
a magnetic resonance imaging scan of the lumbar spine demonstrated bulging discs at L3-4 and
L5-S1, a desiccated disc with spondylotic change at L4-5 and mild dextroscoliosis.
In reports dated June 23 and September 22, 2010, Dr. Alvarez listed findings on physical
and neurological examination. He noted appellant’s worsening chronic lumbar herniation.
Dr. Alvarez diagnosed degeneration of the lumbar or lumbosacral intervertebral disc and
lumbago.
A December 17, 2010 report contained an illegible signature and provided drug screening
test results.
In an April 9, 2013 decision, an OWCP hearing representative affirmed the July 11, 2012
termination decision. The medical evidence submitted was found insufficient to outweigh
Dr. Steinfeld’s May 17, 2012 medical opinion.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of an employee’s benefits.3 It may not terminate compensation
3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

without establishing that the disability ceased or that it was no longer related to the employment.4
The burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.5 The right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability compensation.6 To
terminate authorization for medical treatment, OWCP must establish that appellant no longer has
residuals of an employment-related condition, which require further medical treatment.7
ANALYSIS
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective July 11, 2012.
OWCP based its termination decision on Dr. Steinfeld’s May 17, 2012 report.
Dr. Steinfeld, an OWCP referral physician, provided a review of the March 30, 1981
employment injuries and appellant’s medical history, and listed essentially normal findings on
physical examination except for limited range of motion of the back. He diagnosed chronic low
back pain and degenerative changes at L4-5 and L5-S1. Dr. Steinfeld opined that there did not
“appear” to be objective findings to support residuals of the work-related injuries and as such,
these injuries “appeared” to have resolved and appellant was able to perform her usual job as a
marshal with nonemployment-related restrictions. The Board finds that Dr. Steinfeld’s opinion
is speculative in nature and of diminished probative value.8 As Dr. Steinfeld did not provide a
fully reasoned opinion that appellant had no continuing residuals of her employment-related low
back derangement and degeneration of the lumbar or lumbosacral intervertebral disc, the Board
finds that OWCP did not meet its burden of proof to terminate her compensation benefits. The
termination of appellant’s wage-loss compensation and medical benefits will be reversed.9
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s wage-loss compensation
and medical benefits effective July 11, 2012.

4

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

A.P., Docket No. 08-1822 (issued August 5, 2009); James F. Weikel, 54 ECAB 660 (2003); Pamela K.
Guesford, 53 ECAB 727 (2002).
8

L.R. (E.R.), 58 ECAB 369 (2007); Kathy A. Kelley, 55 ECAB 206 (2004).

9

In light of the disposition of this case, the Board will not address counsel’s arguments on appeal.

4

ORDER
IT IS HEREBY ORDERED THAT the April 9, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: April 3, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

